Title: From James Madison to James Monroe, 26 December 1823
From: Madison, James
To: Monroe, James


        
          Dear Sir
          Montpellier Decr. 26. 1823
        
        Yours of the 20th. was duly received. The external affairs of our Country are I perceive, assuming a character more & more delicate & important. The ground on which the Russian communications were met, was certainly well chosen. It is evident that an alienation is going on between G. Britain & the ruling powers on the Continent, & that the former is turning her views to such a connection with this side of the Atlantic as may replace her loss of political weight & commercial prospects on the other. This revolution was indicated by the coaxing speech of Canning at the Liverpool dinner, and is fully displayed by his project for introducing the U.S. to a Congress on the Continent. Whilst the English Govt. very naturally endeavors to make us useful to her national objects, it is incumbent on us to turn, as far as we fairly can, the friendly consultations with her, to ours; which besides being national, embrace the good of mankind every where. It seems particularly our duty, not to let that nation usurp a meritorious lead in any measures due to our S. Amn. neighbors; one obstacle to which was aptly furnished by Mr. Rush in his proposal to Mr. Canning that their Independence should be forthwith acknowledged. Nor ought we to be less careful in guarding agst. an appearance in the eyes of

Europe, at wch. the self-love of G.B. may aim, of our being a satellite of her primary greatness. This last consideration will of course be felt in the management of the invitation which Mr. Canning is inviting for us to the expected Congs. A participation in it would not be likely to make converts to our principles; whilst our admission under the wing of England would take from our consequence what it would add to hers. Such an invitation nevertheless will be a mark of respect not without a value, & this will be more enhanced by a polite refusal, than by an acceptance; not to mention that the acceptance would be a step leading into a wilderness of politics, and a Den of Conspirators.
        Whether any of these hasty ideas ought to be changed by a fuller acquaintance with existing circumstances, or under the influence of others now in embryo only, you can better judge than myself.
        If there be no error in the acct. of the French reception given to the notification of the British Ambassador at Paris, it would almost justify a suspicion of some original understanding that if the B. Govt would not interfere agst. the French invasion of Spain, the French would not thwart the policy of G.B. with regard to S. America. Or must we suppose that France with the Great powers at her back is ready to defy the United strength of G.B & America. She could not surely flatter herself with the hope of reconciling them to the scheme of fixing anew the Spanish yoke on those who have thrown it off. Events may soon unravel these & other mysteries. Health & success
        
          James Madison
        
      